      Case 2:17-cr-00337-MHT-SRW Document 180 Filed 12/10/20 Page 1 of 2




     IN THE DISTRICT COURT OF THE UNITED STATES FOR THE

       MIDDLE DISTRICT OF ALABAMA, NORTHERN DIVISION


UNITED STATES OF AMERICA,                 )
                                          )   CRIMINAL ACTION NO.
        v.                                )      2:17cr337-MHT
                                          )           (WO)
GILBERTO SANCHEZ                          )

                                     ORDER

       It    is   ORDERED     that      defendant    Gilberto     Sanchez’s

motion to reconsider (doc. no. 179) the denial of his

motion for compassionate release is denied.

                                    ***

       Having considered the 18 U.S.C. § 3553(a) factors,

as    the    court    must    on    a    compassionate-release       motion

filed pursuant to 18 U.S.C. § 3582(c)(1)(A), the court

concludes that a sentence reduction is not warranted.

While the court is concerned about the threat posed by

the COVID-19 pandemic given defendant Sanchez’s health

conditions,          see     United       States     v.    Sanchez,        No.

2:17cr337-MHT,         2020    WL       3013515    (M.D.   Ala.    June     4,

2020), his offense was simply too egregious to warrant

a sentence reduction from 145 months’ imprisonment to
     Case 2:17-cr-00337-MHT-SRW Document 180 Filed 12/10/20 Page 2 of 2




25    months’     imprisonment,         which   is    about    what       his

sentence      would    be   if    his    motion      for   compassionate

release were granted today.              See 18 U.S.C. § 3553(a)(1)

& (2)(A) & (B).         The court has considered that it could

place Sanchez on home confinement in lieu of prison,

but that does not alter the court’s assessment.

      DONE, this the 10th day of December, 2020.

                                      /s/ Myron H. Thompson
                                   UNITED STATES DISTRICT JUDGE
